—In an action, inter alia, to recover damages for false arrest and malicious prosecution, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), entered June 30, 1998, as granted those branches of the defendants’ respective motions which were to dismiss her causes of action to recover damages for false arrest and malicious prosecution.
Ordered that the order is affirmed insofar as appealed from, *263with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiff’s contentions, there was probable cause for her arrest. The existence of probable cause bars the plaintiff’s causes of action to recover damages for malicious prosecution and false arrest (see, Broughton v State of New York, 37 NY2d 451, cert denied sub nom. Schanbarger v Kellogg, 423 US 929). Accordingly, those causes of action were properly dismissed. Friedmann, J. P., Krausman, Florio and Smith, JJ., concur.